DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/01/2019 is considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a motion control unit” linked with “configured to enable the path planner to update the position-time command based on a touch information between the component and the substrate” in claims 1, 10 and 17
“a touch detecting unit” linked with “for detecting the touch information”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In view of the specification, the motion control unit and the touch detecting unit are “electrical connection devices” (page 15, paragraph 4) which are modules (software algorithms) stored in the memory and perform the claimed function when executed (page 15). The 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 6, 14, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 5, there is lack of antecedent basis for the limitation “the update of the position command” in lines 1-2 of the claim. Claim 1, from which claim 5 is dependent upon, does recite the limitation “position command”, and instead recites the limitation “position-time 

Regarding claim 14, there is a lack of antecedent basis for the limitation “the position-time command.” Claim 10, in which claim 14 is dependent upon, does not recite “position-time command” but instead recites “position command.” Appropriate correction is required.

Regarding claims 20 and 21, there is a lack of antecedent basis for the limitation “updating of a position command.” Claim 17, in which claim 20 and 21 both are dependent upon, has no instance of position command, but instead recites “updating the position-time command.” Appropriate correction is required.

Regarding claims 6 and 14, the term “shorter time” is a relative term which renders the claim indefinite. The term “shorter” is not defined by the claim and does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear of any scale how much shorter time the preset pressing force reaches. Further, it is unclear what this “shorter” is in comparison to – shorter than what?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 201601115) in view of Ritsuko (JP 2002368021 A). Huang is referenced from the machine translation provided in the application on 04/01/2019. The machine translation of Ritsuko is provided with the Office Action file wrapper. 
 
Regarding claim 1, Huang teaches A semiconductor packaging apparatus (Semiconductor component packaging device, page 3 paragraph 4), the apparatus comprising: a bonding device for bonding a component to a substrate (Die pressing mechanism 261 presses the die and the substrate so that the crystal grains are permanently bonded to the substrate, page 13 paragraph 1); a motor for driving the bonding device to operate according to a predetermined motion trajectory (Substrate transmission mechanism 21 includes at least one driving device 213, which is a motor, to transport the wafer to the according pre-pressing region before the pressing process occurs, page 13 paragraph 1 and page 14 paragraph 2); a position sensor for detecting a position of the bonding device at a specific time point and generating a position signal (The second positioning detecting device 262 performs the alignment of the die pressing mechanism 261 with the substrate when the substrate is transported, and then the die pressing mechanism presses the die and the substrate for a determined pressing time, page 13 paragraph 1); a motion control unit (Control module 20 controls the die placing mechanism based on characteristic information of the substrate and then transfers the die to the carrying platform, page 7 paragraph 1 and page 12 paragraph 2).
Huang does not teach a motion control unit comprising a path planner for generating a position-time command for the bonding device, the motion control unit being configured to enable the path planner to update the position-time command based on a touch information between the component and the substrate.
Ritsuko teaches a motion control unit comprising a path planner for generating a position-time command for the bonding device, the motion control unit being configured to enable the path planner to update the position-time command based on a touch information between the component and the substrate (generating a command to move the bonding section to a predetermined position and correcting the command by the difference correction means using detecting contact of substrate and chip, page 4 paragraph 5).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang (directed to the semiconductor component packaging device) to incorporate the teachings of Ritsuko (directed to generating and correcting commands to move the bonding section) and arrived at a semiconductor packaging device comprising: a die pressing mechanism, a driving motor, a position sensor and a control unit to generate commands to move the die pressing mechanism to a predetermined position and 

Regarding claim 5, Huang teaches The semiconductor packaging apparatus according to claim 1 (semiconductor component packaging device, page 3 paragraph 4), 
Huang does not teach wherein the update of the position command makes the bonding device to move at a preset speed for a preset time period before and after the component and the substrate being touched.
Ritsuko teaches wherein the update of the position command makes the bonding device to move at a preset speed for a preset time period before and after the component and the substrate being touched (The position of the substrate is adjusted and the control unit, after driving the motor, moves the tip of the bonding tool to a position immediately before the tip and the substrate which has been taught in advance to contact).

Regarding claim 8, Huang teaches The semiconductor packaging apparatus according to claim 1 (semiconductor component packaging device, page 3 paragraph 4), 
Huang does not teach wherein if the difference is greater than a preset threshold, it is determined that the touch occurs.
Ritsuko teaches wherein if the difference is greater than a preset threshold, it is determined that the touch occurs (if the calculated value is greater than the contact detection threshold value .sub.3 then a touch signal is generated, page 8 paragraphs 8-9).

Regarding claim 9, Huang teaches The semiconductor packaging apparatus according to claim 1 (semiconductor component packaging device, page 3 paragraph 4), 
Huang does not teach wherein if signs for a preset number of successive said difference values remain unchanged, then it is determined that the touch occurs.
Ritsuko teaches wherein if signs for a preset number of successive said difference values remain unchanged, then it is determined that the touch occurs (Ritsuko teaches measuring the change in the calculated output value to detect the contact between the chip and substrate, page 2, paragraph 7).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 201601115) and Ritsuko (JP 2002368021 A) further in view of Yoshio (JP 2765833 B2). The machine translation of Yoshio is provided with the Office Action file wrapper. 

Regarding claim 2, Huang and Ritsuko teach The semiconductor packaging apparatus according to claim 1 (Huang teaches semiconductor component packaging device, page 3 paragraph 4), wherein the motion control unit (Huang teaches control module 20, page 7 paragraph 1) is further configured to: …… produce a corresponding rectifying command relating to force or torque to control the motion of the motor according to a result of the comparison (Ritsuko teaches controlling pressing force of bonding apparatus based upon calculation from the calculating means, paragraph [0012]).
obtain the position signal generated by the position sensor at a specific time point; compare the position signal with a position command generated by the path planner.
Yoshio teaches obtain the position signal generated by the position sensor at a specific time point (the position detection sensor detecting the actual position of the wedge at the time immediately before the contact (bonding), page 2 line 69); compare the position signal with a position command generated by the path planner (comparison between the position command signal at this time and the position signal of the actual position of the wedge detected by the position detection sensor, page 2 lines 68-69).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang and Ritsuko to incorporate the teachings of Yoshio (directed to obtaining actual position of wedge and comparing between actual positon and detected position) and arrived at a semiconductor packaging device with a control unit that obtains the actual positions at a specific time, compares the actual positions with the generated position commands, and controlling the pressing force based upon the calculation. One of ordinary skill in the art would have been motivated to make such a combination so that the device can accurately grasp the landing position on the bonding pad and lead frame and accurately stops the lowering operation of the bonding tool (Yoshio page 1, description paragraph 2).  

Regarding claim 3, Huang teaches The semiconductor packaging apparatus according to claim 2 (Semiconductor component packaging device, page 3 paragraph 4), wherein the semiconductor packaging apparatus further comprises a motor driver (Driving device 213 is a motor, page 14 paragraph 2), the motor driver being configured to: 
Huang and Ritsuko do not teach obtain the rectifying command; obtain a present phase current of the motor and generate a corresponding feedback signal; compare the rectifying command with the feedback signal, and adjust the outputted phase current to the motor according to a result of the comparison.
Yoshio teaches obtain the rectifying command; obtain a present phase current of the motor and generate a corresponding feedback signal (the positon and speed information is inputted and the linear motor 5 is precisely controlled. The position command signal is an electronic signal and is input to the motor via the motor drive circuit, page 2 lines 47-49); compare the rectifying command with the feedback signal, and adjust the outputted phase current to the motor according to a result of the comparison (The motor driving unit 15 includes a comparator 17. The position signal is inputted to the motor driving unit, and by comparing the values, a landing signal is sent to the control unit, so that the bonding arm can move up and down via the motor driving unit, page 2 lines 56-64).

Regarding claim 4, Huang and Ritsuko teach The semiconductor packaging apparatus according to claim 1 (Huang teaches semiconductor component packaging device, page 3 paragraph 4), wherein the touch information comprises: a time point when the component touches the substrate (Ritsuko teaches use of time generation of contact signal, page 6 paragraph 13); 
and/or 17JUNHPO1O7WOUSEnglish Translation of PCT/CN2016/101500a position where the component touches the substrate; and/or a speed of the component before touching the substrate.
Yoshio teaches and/or 17JUNHPO1O7WOUSEnglish Translation of PCT/CN2016/101500a position where the component touches the substrate (Position detecting sensor detects actual position of wedge, page 2 line 41); and/or a speed of the component before touching the substrate (Speed detection sensor detects speed of the wedge, page 2 line 41).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang and Ritsuko to incorporate the teachings of Yoshio (directed to providing actual position and speed of the wedge) and arrived at a semiconductor packaging device that uses the time of contact, actual position and speed to control the bonding device. One of ordinary skill in the art would have been motivated to make such a combination so that using at least one of the information can provide for more accuracy when bonding the substrate and chips. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 201601115) and Ritsuko (JP 2002368021 A) further in view of Urben (US 20060118602 A1).

Regarding claim 6, Huang teaches The semiconductor packaging apparatus according to claim 1 (Semiconductor component packaging device, page 3 paragraph 4), 
wherein the updated position-time command enables the component to reach a preset pressing force in a shorter time and continue to maintain a preset pressing time after the touch information occurs.
Urben teaches wherein the updated position-time command enables the component to reach a preset pressing force in a shorter time and continue to maintain a preset pressing time after the touch information occurs (in a relatively short time, the bond force achieves a predetermined level after a predetermined time duration, paragraph [0018]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang and Ritsuko to incorporate the teachings of Urben (directed to bond force achieving a predetermined level in a relatively short time) and arrived at a semiconductor packaging device where correcting commands enables to reach the bond force in a relatively short time after a predetermined time. One of ordinary skill in the art would have been motivated to make such a combination so that the semiconductor chips maintain good quality when the bonding force is applied correctly, (Urben, paragraph [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 201601115) and Ritsuko (JP 2002368021 A) further in view of Zhang (US 20150200957 A1).

Regarding claim 7, Huang and Ritsuko teach The semiconductor packaging apparatus according to claim 1 (Huang teaches semiconductor component packaging device, page 3 paragraph 4), wherein the semiconductor packaging apparatus further comprises a touch detecting unit for detecting the touch information (Ritsuko teaches detecting contact of substrate and chip, page 4 paragraph 5)), the touch detecting unit being configured to: … obtain the latest rectifying command after the most recent sample period (Ritsuko teaches the current pressure at the time is used in the calculation of detection value, page 8 paragraph 13); calculate a difference between the mean value and the latest rectifying command (Ritsuko teaches difference calculating means for calculating a difference between a detected value by the detected means and a value stored in the storage means, claim 4); determine whether there is a touch between the component and the substitute according to the difference (Ritsuko teaches the control unit based on the equation with respect of the detected contact detection threshold, generates a touch signal when the contact happens). 
Huang and Ritsuko do not teach obtain a plurality of rectifying commands within the most recent sample period from the motion control unit; determine a mean value of the plurality of rectifying commands during the most recent sample period; 
Zhang teaches obtain a plurality of rectifying commands within the most recent sample period from the motion control unit (Receiving most recent samples of the physical condition of the vehicles, claim 7 and paragraph [0064]); determine a mean value of the plurality of rectifying commands during the most recent sample period (Determining a mean value of k most recent sample of the plural samples of the physical condition of the vehicle over time, claim 7 and paragraph [0064]); 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang and Ritsuko to incorporate the teachings of Zhang (directed to using most recent samples and determining a mean value) and arrived at a semiconductor packaging device that is able to detect the contact between substrate and chip, obtain plurality of command from most recent sample, determining the mean value of the recent sample, obtain the current information of detection value, calculate the difference .

Claims 10-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 201601115) further in view of Ritsuko (JP 2002368021 A) further in view of Zhang (US 20150200957 A1).

Regarding claim 10, Huang teaches A method of controlling a semiconductor packaging apparatus (Semiconductor component packaging device, page 3 paragraph 4) is provided, the semiconductor packaging apparatus comprising a bonding device for bonding a component to a substrate (Die pressing mechanism 261 presses the die and the substrate so that the crystal grains are permanently bonded to the substrate, page 13 paragraph 1), a motor for driving the bonding device (Substrate transmission mechanism 21 includes at least one driving device 213, which is a motor, to transport the wafer to the according pre-pressing region before the pressing process occurs, page 13 paragraph 1 and page 14 paragraph 2), and a motion control unit for controlling the motor (Control module 20 controls the die placing mechanism based on characteristic information of the substrate and then transfers the die to the carrying platform, page 7 paragraph 1 and page 12 paragraph 2), the method comprising:   
Huang does not teach receiving a plurality of rectifying commands relating to force or torque within the most recent sample period from the motion control unit; determining a mean value of the plurality of the rectifying commands; obtaining the latest rectifying command after the most recent sample period; determining a difference between the mean value and the latest rectifying command; determining whether there is a touch between the component and the substitute according to the difference; updating a position command, stored in the motion control unit, relating to the predetermined motion trajectory of the bonding device when the touch occurs.
Ritsuko teaches receiving a plurality of rectifying commands relating to force or torque within the most recent sample period from the motion control unit (generating a command to move the bonding section to a predetermined position and correcting the command by the difference correction means using detecting contact of substrate and chip, page 4 paragraph 5. Ritsuko teaches controlling pressing force of bonding apparatus based upon calculation from the calculating means, paragraph [0012]); … obtaining the latest rectifying command after the most recent sample period (Ritsuko teaches the current pressure at the time is used in the calculation of detection value, page 8 paragraph 13); determining a difference between the mean value and the latest rectifying command (Ritsuko teaches difference calculating means for calculating a difference between a detected value by the detected means and a value stored in the storage means, claim 4); determining whether there is a touch between the component and the substitute according to the difference (Ritsuko teaches the control unit based on the equation with respect of the detected contact detection threshold, generates a touch signal when the contact happens); updating a position command, stored in the motion control unit, relating to the predetermined motion trajectory of the bonding device when the touch occurs (generating a command to move the bonding section to a predetermined position and correcting the command by the difference correction means using detecting contact of substrate and chip, page 4 paragraph 5).

Ritsuko does not teach determining a mean value of the plurality of the rectifying commands.
	Zhang teaches determining a mean value of the plurality of the rectifying commands (Determining a mean value of k most recent sample of the plural samples of the physical condition of the vehicle over time, claim 7 and paragraph [0064]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang and Ritsuko to incorporate the teachings of Zhang (directed to using most recent samples and determining a mean value) and arrived at a semiconductor packaging device that is able to detect the contact between substrate and chip, obtain plurality of command from most recent sample, determining the mean value of the recent sample, obtain the current information of detection value, calculate the difference between mean and detected value, and determine if there is a contact between component and substrate. One of ordinary skill in the art would have been motivated to make such a combination 

Regarding claim 11, Huang teaches The method according to claim 10 (semiconductor component packaging device, page 3 paragraph 4), 
Huang does not teach wherein if the difference is greater than a preset threshold, it is determined that the touch occurs.
Ritsuko teaches wherein if the difference is greater than a preset threshold, it is determined that the touch occurs (if the calculated value is greater than the contact detection threshold value .sub.3 then a touch signal is generated, page 8 paragraphs 8-9).

Regarding claim 12, Huang teaches The method according to claim 10 (semiconductor component packaging device, page 3 paragraph 4), 
Huang does not teach wherein if signs for a preset number of successive said difference values remain unchanged, then it is determined that the touch occurs.
Ritsuko teaches wherein if signs for a preset number of successive said difference values remain unchanged, then it is determined that the touch occurs (Ritsuko teaches measuring the change in the calculated output value to detect the contact between the chip and substrate, page 2, paragraph 7).

	Regarding claim 13, The method according to claim 10 (semiconductor component packaging device, page 3 paragraph 4)
wherein before the touch between the component and the substrate occurs, the bonding device moves at a preset constant speed and the motion control unit notifies a touch detection unit to start touch detection.
Ritsuko teaches wherein before the touch between the component and the substrate occurs, the bonding device moves at a preset constant speed and the motion control unit notifies a touch detection unit to start touch detection (The position of the substrate is adjusted and the control unit, after driving the motor, moves the tip of the bonding tool to a position immediately before the tip and the substrate which has been taught in advance to contact).

Regarding claim 17, Huang teaches A control device for semiconductor packaging apparatus is provided (Control module 20 controls the die placing mechanism based on characteristic information of the substrate and then transfers the die to the carrying platform, page 7 paragraph 1 and page 12 paragraph 2), wherein the semiconductor packaging apparatus comprises a bonding device for bonding a component to a substrate and a motor for driving the bonding device (Die pressing mechanism 261 presses the die and the substrate so that the crystal grains are permanently bonded to the substrate, page 13 paragraph 1), the control device comprising: a motion control unit for controlling motion of the motor to control a motion trajectory of the bonding device (Substrate transmission mechanism 21 includes at least one driving device 213, which is a motor, to transport the wafer to the according pre-pressing region before the pressing process occurs, page 13 paragraph 1 and page 14 paragraph 2); 
a touch detection unit being set to: receiving a plurality of rectifying commands relating to force or torque within the most recent sample period from the motion control unit; determining a mean value of the plurality of rectifying commands; obtaining the latest rectifying command after the most recent sample period; calculating a difference between the mean value and the latest rectifying command; determining whether there is a touch between the component and the substitute according to the difference; wherein the motion control unit being set to: updating the position-time command by the path planner when the touch detection unit determines that the touch occurs.
Ritsuko teaches a touch detection unit being set to: receiving a plurality of rectifying commands relating to force or torque within the most recent sample period from the motion control unit (generating a command to move the bonding section to a predetermined position and correcting the command by the difference correction means using detecting contact of substrate and chip, page 4 paragraph 5. Ritsuko teaches controlling pressing force of bonding apparatus based upon calculation from the calculating means, paragraph [0012]); … obtaining the latest rectifying command after the most recent sample period (Ritsuko teaches the current pressure at the time is used in the calculation of detection value, page 8 paragraph 13); calculating a difference between the mean value and the latest rectifying command (Ritsuko teaches difference calculating means for calculating a difference between a detected value by the detected means and a value stored in the storage means, claim 4); determining whether there is a touch between the component and the substitute according to the difference (Ritsuko teaches the control unit based on the equation with respect of the detected contact detection threshold, generates a touch signal when the contact happens); wherein the motion control unit being set to: updating the position-time command by the path planner when the touch detection unit determines that the touch occurs (generating a command to move the bonding section to a predetermined position and correcting the command by the difference correction means using detecting contact of substrate and chip, page 4 paragraph 5).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang (directed to the semiconductor component packaging device) to incorporate the teachings of Ritsuko (directed to receiving current commands and calculating the difference to determine the contact of chip and substrate) and arrived at a semiconductor packaging method comprising: a die pressing mechanism, a driving motor, a position sensor and a control unit to generate commands to move the die pressing mechanism to a predetermined position and correcting the commands based on the difference calculation to determine the contact of chip and substrate. One of ordinary skill in the art would have been motivated to make such a combination so that the bonding can accurately be positioned based on the corrected command value, (Ritsuko page 4, paragraph 5).
Ritsuko does not teach determining a mean value of the plurality of rectifying commands;
Zhang teaches determining a mean value of the plurality of the rectifying commands (Determining a mean value of k most recent sample of the plural samples of the physical condition of the vehicle over time, claim 7 and paragraph [0064]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang and Ritsuko to incorporate the teachings of Zhang (directed to using most recent samples and determining a mean value) and arrived at a semiconductor packaging device that is able to detect the contact between substrate 

Regarding claim 18, Huang teaches The control device according to claim 17 (Control module 20), 
Huang does not teach wherein if the difference is greater than a preset threshold, it is determined that the touch occurs.
Ritsuko teaches wherein if the difference is greater than a preset threshold, it is determined that the touch occurs (if the calculated value is greater than the contact detection threshold value .sub.3 then a touch signal is generated, page 8 paragraphs 8-9).

Regarding claim 19, Huang teaches The control device according to claim 17 (Control module 20), 
Huang does not teach wherein if signs for a preset number of successive said difference values remain unchanged, then it is determined that the touch occurs.
Ritsuko teaches wherein if signs for a preset number of successive said difference values remain unchanged, then it is determined that the touch occurs (Ritsuko teaches measuring the change in the calculated output value to detect the contact between the chip and substrate, page 2, paragraph 7).

Regarding claim 20, Huang teaches The control device according to claim 17 (Control module 20), 
Huang does not teach wherein the updating of a position command makes the bonding device to move at a preset speed for a first predetermined period of time before and after the component and the substrate being touched.
Ritsuko teaches wherein the updating of a position command makes the bonding device to move at a preset speed for a first predetermined period of time before and after the component and the substrate being touched (The position of the substrate is adjusted and the control unit, after driving the motor, moves the tip of the bonding tool to a position immediately before the tip and the substrate which has been taught in advance to contact).

Regarding claim 21 Huang teaches The control device according to claim 17 (Control module 20),
Huang does not teach wherein the updating of the position command makes the component to be continuously pressed to the substrate with a predetermined force for a second predetermined period of time.
Ritsuko teaches wherein the updating of the position command makes the component to be continuously pressed to the substrate with a predetermined force for a second predetermined period of time (generating a command to move the bonding section to a predetermined position and correcting the command by the difference correction means using detecting contact of substrate and chip, page 4 paragraph 5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 201601115), Ritsuko (JP 2002368021 A), and Zhang (US 20150200957 A1) further in view of Urben (US 20060118602 A1).

Regarding claim 14, Huang teaches The method according to claim 10 (Semiconductor component packaging device, page 3 paragraph 4), 
Huang, Ritsuko, and Zhang do not teach wherein the updated position-time command enables the component to reach a preset pressing force in a shorter time and continue to maintain a preset pressing time after the touch information occurs.
Urben teaches wherein the updated position-time command enables the component to reach a preset pressing force in a shorter time and continue to maintain a preset pressing time after the touch information occurs (in a relatively short time, the bond force achieves a predetermined level after a predetermined time duration, paragraph [0018]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang, Ritsuko, and Zhang to incorporate the teachings of Urben (directed to bond force achieving a predetermined level in a relatively short time) and arrived at a semiconductor packaging device where correcting commands enables to reach the bond force in a relatively short time after a predetermined time. One of ordinary skill in the art would have been motivated to make such a combination so that the semiconductor chips maintain good quality when the bonding force is applied correctly, (Urben, paragraph [0003]).

Claim 15-16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 201601115), Ritsuko (JP 2002368021 A), and Zhang (US 20150200957 A1) further in view of Yoshio (JP 2765833 B2).

Regarding claim 15, Huang teaches The method according to claim 10 (Semiconductor component packaging device, page 3 paragraph 4), wherein the method further comprises: …
Ritsuko teaches controlling the motion of the motor based on the corresponding rectifying command produced from the comparison result (generating a command to control the driving motor of the bonding section to a predetermined position and correcting the command by the difference correction means using detecting contact of substrate and chip, page 4 paragraph 5).
Huang and Ritsuko do not teach obtaining an actual position of the bonding device at a specific time point through a position sensor and generating a position signal; comparing the position signal with a position command generated by a path planner in the motion control unit; 
Yoshio teaches obtaining an actual position of the bonding device at a specific time point through a position sensor and generating a position signal (the position detection sensor detecting the actual position of the wedge at the time immediately before the contact (bonding), page 2 line 69); comparing the position signal with a position command generated by a path planner in the motion control unit (comparison between the position command signal at this time and the position signal of the actual position of the wedge detected by the position detection sensor, page 2 lines 68-69).


Regarding claim 16, Huang teaches The method according to claim 10 (Semiconductor component packaging device, page 3 paragraph 4), wherein the method further comprises: 
Ritsuko teaches obtaining the latest rectifying command of the motion control unit (Ritsuko teaches the current pressure at the time is used in the calculation of detection value, page 8 paragraph 13);  19JUNHPO1O7WOUSEnglish Translation of PCT/CN2016/101500
Huang and Ritsuko do not teach obtaining the latest phase current of the motor and generating a corresponding feedback signal; comparing the latest rectifying command with the feedback signal; adjusting the actual outputted phase current to the motor according to a comparison result.
Yoshio teaches obtaining the latest phase current of the motor and generating a corresponding feedback signal (the positon and speed information is inputted and the linear motor 5 is precisely controlled. The position command signal is an electronic signal and is input ; comparing the latest rectifying command with the feedback signal; adjusting the actual outputted phase current to the motor according to a comparison result (The motor driving unit 15 includes a comparator 17. The position signal is inputted to the motor driving unit, and by comparing the values, a landing signal is sent to the control unit, so that the bonding arm can move up and down via the motor driving unit, page 2 lines 56-64).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang, Ritsuko, and Zhang to incorporate the teachings of Yoshio (directed to obtaining actual position of wedge and comparing between actual positon and detected position) and arrived at a semiconductor packaging device with a control unit that obtains the actual positions at a specific time, compares the actual positions with the generated position commands, and controlling the pressing force based upon the calculation. One of ordinary skill in the art would have been motivated to make such a combination so that the device can accurately grasp the landing position on the bonding pad and lead frame and accurately stops the lowering operation of the bonding tool (Yoshio page 1, description paragraph 2).  

Regarding claim 22, Huang teaches The control device according to claim 17 (Control module 20), wherein the motion control unit is further configured to: 
Ritsuko teaches generate a corresponding rectifying command based on the result of the comparison to control the motion of the motor (generating a command to move the bonding section to a predetermined position and correcting the command by the difference correction means using detecting contact of substrate and chip, page 4 paragraph 5).
obtain a position of the bonding device at a specific time point by a position sensor and generate a position feedback signal; compare the position feedback signal to a position command generated by the path planner in the motion control unit;
Yoshio teaches obtain a position of the bonding device at a specific time point by a position sensor and generate a position feedback signal (the position detection sensor detecting the actual position of the wedge at the time immediately before the contact (bonding), page 2 line 69); compare the position feedback signal to a position command generated by the path planner in the motion control unit (comparison between the position command signal at this time and the position signal of the actual position of the wedge detected by the position detection sensor, page 2 lines 68-69). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang, Ritsuko, and Zhang to incorporate the teachings of Yoshio (directed to obtaining actual position of wedge and comparing between actual positon and detected position) and arrived at a semiconductor packaging device with a control unit that obtains the actual positions at a specific time, compares the actual positions with the generated position commands, and controlling the pressing force based upon the calculation. One of ordinary skill in the art would have been motivated to make such a combination so that the device can accurately grasp the landing position on the bonding pad and lead frame and accurately stops the lowering operation of the bonding tool (Yoshio page 1, description paragraph 2).  

The control device according to claim 17 (Control module 20), wherein the control device further comprises a motor driver, the motor driver being configured to: 
Ritsuko teaches obtain the latest rectifying command of the motion control unit (Ritsuko teaches the current pressure at the time is used in the calculation of detection value, page 8 paragraph 13);  19JUNHPO1O7WOUSEnglish Translation of PCT/CN2016/101500
Huang and Ritsuko do not teach obtain the latest phase current of the motor and generating a corresponding feedback signal; compare the latest rectifying command with the feedback signal; adjust the actual outputted phase current to the motor according to a comparison result.
Yoshio teaches obtain the latest phase current of the motor and generating a corresponding feedback signal (the positon and speed information is inputted and the linear motor 5 is precisely controlled. The position command signal is an electronic signal and is input to the motor via the motor drive circuit, page 2 lines 47-49); compare the latest rectifying command with the feedback signal; adjust the actual outputted phase current to the motor according to a comparison result (The motor driving unit 15 includes a comparator 17. The position signal is inputted to the motor driving unit, and by comparing the values, a landing signal is sent to the control unit, so that the bonding arm can move up and down via the motor driving unit, page 2 lines 56-64).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Huang, Ritsuko, and Zhang to incorporate the teachings of Yoshio (directed to obtaining actual position of wedge and comparing between actual positon and detected position) and arrived at a semiconductor packaging device with a .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frasch (US 20060060631 A1) teaches motion control device for wire bonder bond head. Kostner (US 20140175159 A1) teaches bonding method and apparatus for mounting semiconductor chips on a substrate. Behler (US 20050061852 A1) teaches method of aligning the bond head of a die bonder. Oh (US 20050269713 A1) teaches apparatus and method for wire bonding and die attaching. Yamakazi (US 4913763 A) teaches die bonding apparatus. Fukasawa (US 8460491 B1) teaches die bonder and bonding method. Nagamoto (JP 2004103653 A) teaches a die bonder. JP 3452046 B2 teaches wire bonding method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R./            Examiner, Art Unit 2117                                                                                                                                                                                            
/ROCIO DEL MAR PEREZ-VELEZ/            Supervisory Patent Examiner, Art Unit 2117